DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-32, 34, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logan et al, US 2008/0155616 A1 (hereafter referenced as Logan1), in view of Logan et al, US Patent 6,931,451 (hereafter referenced as Logan2).  
Regarding Claim 1, Logan1 teaches “a portable radio reception and playback device comprising (see Paragraph 0194 and 0202): a communication device that allows a plurality of individual digital audio content items to be received using the Internet" (see Paragraphs 0027-0029 and Figure 1).  The claimed limitation is no different than the Internet pathway 123 and the audio recordings in program data store 107.  Logan1 also teaches “a digital-to-analog conversion subsystem for converting the received digital audio content items to analog; and a speaker for outputting the converted audio content items” (see Paragraph 0029-0030).  Logan1 also teaches “said device configured to receive a sequence of audio content items using the communication device and play back the sequence using the digital-to-analog converter and the speaker as if it were a radio station” (see Paragraphs 0007, 0014, 0028-0029, and 0063).  The claimed limitation is no different than the sequence of program segments to be presented to the user for playback, where speakers 113 are used to output these segments once 

Regarding Claim 2, Logan2 teaches “in which the listener’s preference comprises a preference for a song, a musical artist, a musical genre, or a radio station of the first audio content item” (see Column 14 line 63 through Column 15 line 12; and 
Regarding Claim 3, Logan2 teaches “in which the listener's preference comprises an indication that the listener likes a song, a musical artist, a musical genre, or a radio station of the first audio content item” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; Column 20 lines 43-48 and Column 21 lines 1-10 and Figure 6).
Regarding Claim 4, Logan2 teaches “in which the listener's preference comprises an indication that the listener dislikes a song, a musical artist, a musical genre, or a radio station of the first audio content item” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; Column 20 lines 43-48 and Column 21 lines 1-10; and Figure 6).
Regarding Claim 5, Logan2 teaches “in which the determining the listener's preference comprises allowing the listener to indicate a preference for the first audio content item” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; Column 20 lines 43-48 and Column 21 lines 1-10 and Figure 6).
Regarding Claim 6, Logan2 teaches “in which the determining the listener's preference comprises automatically determining a dislike preference for a the first audio content item that when the listener chooses to not listen to” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; Column 20 lines 43-48 and Column 21 lines 1-10 and Figure 6).
Regarding Claim 7, Logan2 teaches “in which the determining the listener's preference comprises automatically determining a like preference for a the first audio 
Regarding Claim 8, Logan2 teaches “in which the determining the listener's preference comprises allowing the listener to specify one or more criteria” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; and Figure 6).
Regarding Claim 9, Logan1 teaches “in which the determining the sequence a next audio content item to be played further comprises automatically skipping over a disliked audio content item” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 10, Logan1 teaches “in which the determining the sequence a next audio content item to be played further comprises automatically selecting for playback a liked audio content item” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 11, Logan1 teaches “further configured to copy a preference from a different radio reception and playback device” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 12, Logan1 teaches “further comprising a radio reception subsystem, configured to allow the listener to choose a radio station to listen to” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Claim 13, Logan1 teaches “further comprising a mobile telephone” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 14, Logan1 teaches “further configured to automatically pause or mute the playback of an audio content item in the sequence during a telephone call that uses the mobile telephone” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 15, Logan1 teaches “further comprising a message sending subsystem” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 16, Logan1 teaches “in which the message sending subsystem comprises a mobile telephone network” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 17, Logan1 teaches “in which the message sending subsystem comprises the Internet” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 18, Logan1 teaches “further configured to allow the listener to send an electronic message in response to received content” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 19, Logan1 teaches “in which the electronic message comprises a response to an advertisement” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Claim 20, Logan1 teaches “in which the electronic message comprises request to make a purchase” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 21, Logan1 teaches “in which the purchase comprises a purchase of music related to the first audio content item while the first audio content is currently being played back” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 22, Logan1 teaches “further configured to notify the listener of an event” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 23, Logan1 teaches “further configured to allow the listener to make a first indication that the playback of an audio content item in the sequence is to be paused, to stop playback of the audio content item in response to the first indication, to -4-allow the listener to make a second indication that playback is to be resumed, and to resume playback of the audio content item from the point within the audio content item at which it was paused in response to the second indication” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 24, Logan1 teaches “further configured to allow the listener to make an indication that an audio content item in the sequence is be skipped, and to stop playback of an audio content item in the sequence and start playback of the a next audio content item in the sequence in response to the indication” (see Paragraphs 
Regarding Claim 25, Logan1 teaches “further configured to allow the listener to make an indication that an audio content item in the sequence is be restarted, and to stop playback of an audio content item in the sequence and start playback of the same audio content item being stopped from playing from its beginning in response to the indication” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 26, Logan1 teaches “further configured to save a copy of the first audio content item being played back on a first indication from the listener” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 27, Logan1 teaches “further configured to play back the saved copy of the first audio content item on a second indication from the listener” (see Paragraphs 0012, 0016, 0037, 0151-0152, and 0202, 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 28, Logan1 teaches “further configured to prevent unauthorized copying of the saved copy” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 29, Logan1 teaches “further configured to allow the listener to download an individual selected audio content item and to play back that downloaded individual content item” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Claim 30, Logan1 teaches “further comprising an associated Internet site” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 31, Logan1 teaches “in which the Internet site is configured to download information to the device” (see Paragraphs 0007, 0014, 0027-0030, 0047, 0063, 0095, and 0132; and Figures 1-2 and 5-6).
Regarding Claim 32, Logan2 teaches “further configured to determine subsequent audio content items to be played in the sequence based on the determined preference” (see Column 14 line 63 through Column 15 line 12; and see Column 16 lines 10-20; Column 20 lines 43-48 and Column 21 lines 1-10 and Figure 6).
Regarding Claim 34, Logan1 discloses further configured to compare information about the listener's like and dislike with information about a radio station to create a recommendation to the listener (Paragraphs 0055-0059).  
Regarding Claim 36, Logan1 discloses wherein the device provides the sequence as a selectable displayed option for a preprogrammed radio station among a plurality of options for preprogrammed radio stations that include terrestrial radio stations (Paragraphs 0047-0049, 0063, 0168).  
Claims 33, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logan et al, US 2008/0155616 A1 (hereafter referenced as Logan1), in view of Logan et al, US Patent 6,931,451 (hereafter referenced as Logan2), further in view of Official Notice.
Claim 33, Logan1 and Logan2 do not disclose include a global positioning system (GPS) unit to determine the listener's current location.  However, Examiner 
Claim 35, Logan1 discloses communication device receives content items from the Internet (Paragraph 0046, 0076).  Logan1 and Logan2 do not disclose global positioning system unit configured to determine the user's current location and user's current location from global positioning system unit.  However, Examiner takes Official Notice regarding global positioning system unit configured to determine the user's current location and user's current location from global positioning system unit.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the broadcast and advertising distribution system of Logan1 to incorporate Official Notice regarding global positioning system unit configured to determine the user's current location and user's current location from global positioning system unit, for the purpose of increasing the versatility and functionality of the broadcast program and advertising distribution system.  

Response to Arguments
Applicant’s arguments have been fully considered but are not found to be persuasive.

Regarding Remarks on Page 9, Examiner submits that Logan1 discloses preference in the sequence while a first audio content item is being played by the device; to determine, based on the determined preference, a next audio content item to be played immediately following a first content item (see Paragraph 0012, 0016, 0037, 0141-0146, 0151-0152, and 0202).  According to Paragraphs 0151-0152, the Examiner submits that this is equivalent to how voice program segments, or audio content items, include a sequencing file which contain identifications of where the listener highlighted preferences within the program segment content.  This highlighting which is indicative of the listener’s preference is clearly accomplished while the audio content item is being played, and when the listener places the player in “play highlights" mode, the player goes through the sequence of highlighted audio content items and skips from highlighted item to highlighted item and keeps on playing the next highlighted audio content item immediately after the devices finishes playing the previous first highlighted audio content item. Furthermore, according to Paragraph 0146 for example, based on a determined preference, a next audio content item is played immediately following a first content item.  This is further illustrated when the user elects to skip a program segment, the player automatically advances to the next topic announcement.  In this way, a user can skip from topic to topic to select only program segments of interest.  
Logan1 does not disclose to determine a listener's preference for a first audio content item and during which the listener’s preference is determined.  However, Logan2 discloses to determine a listener's preference for a first audio content item and during which the listener’s preference is determined” (see Column 14 line 63 through Column 15 line 12; see Column 16 lines 10-20; Column 20 lines 35-48 and Column 21 lines 1-10; and Figure 6).  The Examiner submits that this feature is clearly disclosed when the user expresses a preference during the playing of a content item, and similar content being presented back to back immediately following a first content item.   It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Logan1 to incorporate to determine a listener's preference for a first audio content item and during which the listener’s preference is determined, as taught by Logan2, for the purpose of increasing the versatility and functionality of the broadcast program and advertising distribution system of Logan1, and since both Logan1 and Logan2 identically disclose playback of audio content as disclosed in the Abstract of Logan1 and Column 16 lines 10-20 of Logan2; both Logan1 and Logan2 identically disclose an Internet connection between a server and a client as disclosed in Figure 1 of Logan1 and Column 16 lines 20-25 of Logan2; and both Logan1 and Logan2 identically disclose sequencing and a user preference for audio content items as disclosed in Paragraphs 0047 and 0063 of Logan1 and Column 16 lines 10-52 of Logan2.  
  
Conclusion
, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649